Mr. Justice Butler,
concurring.
In instructing a jury that murder committed in the perpetration of, or in an attempt to perpetrate, robbery is murder of the first degree, the court, for the guidance of the jury, should define robbery. That was not done in this case. There was no request that it be done.
Instruction No. 11 stated that the defendant’s drunkenness might be considered by the jury only upon the question whether the plan, if any, to rob was deliberate or premeditated. It seems clear that the jury also had the right to consider the defendant’s condition as to drunkenness or sobriety in determining whether they should fix the penalty at death or at life imprisonment.
Instruction No. 9‘ informed the jury that they were not concerned with the guilt or innocence of Kelly. But as Kelly testified, the jury were entitled to consider the fact that he had been convicted of murder, as bearing upon the question of his credibility as a witness. C. L. §6555.
The foregoing matters were not called to the attention of the trial court, by objection or otherwise; and in view of all the circumstances disclosed by the record, I think that the substantial rights of the defendant on the merits were not prejudiced thereby, and therefore that a reversal of the judgment is not required. C. L. §§7068, 7103.
Under the district attorney’s promise to recommend that he be permitted to plead guilty to a charge of second degree murder, the defendant testified as a witness for the people at the Kelly trial. It was largely through *51the defendant’s disclosures that the mystery of the killing of Browning was solved and Kelly convicted. In 1 R. C. L. p. 174, it is said: “The modern English practice described in the preceding paragraph has been approximately followed very generally by the American courts, and it would seem to be the generally accepted view that if an accomplice is convicted after having been made a witness by the state, and received as such by the court, and after having made an ingenuous confession, he has an equitable claim to a judicial recommendation to the mercy of the pardoning power, which cannot be withheld without a violation of an established rule of practice, and there would seem to be no case in which such recommendation has not in some measure prevailed. ’ ’
I concur in the affirmance of the judgment. I feel, however—and Justices Bouck and Holland share this view with me—that this court should recommend to the Governor the commutation of the sentence to life imprisonment, and that the defendant should be kept in the penitentiary for the rest of his life.